Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 01/07/2021. 

Claims 1, 4-7, 10-13, 16-18 are pending of which claims 1, 7 and 13 are independent.
Claims 2, 3, 8,9,14 and 15.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley R. Essick (Reg. No. 55,515) on January 8, 2021.

The application has been amended as follows: 

1. 	(Currently amended) An electronic device configured to implement dynamic deployment of access controls anchored on request actions in a multi-user, on-demand computing environment, comprising: [[and]]		in response to a determination that the virtual access rule logic comprises one or more virtual access check rules which are anchored to the one or more request elements, apply the one or more virtual access check rules to the request;
apply one or more anchorless rules to the request; and
block the request responsive to the one or more of the anchorless rules comprising a blocking rule for the request.

2.	(Canceled)

3.	(Canceled) 

7.	(Currently amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:	receive, via a user interface, a request to access one or more resources managed by the electronic device in the multi-user, on demand computing environment, the request comprising one or more request elements;	determine whether a virtual access rule logic comprises one or more [[and]]	in response to a determination that the virtual access rule logic comprises one or more virtual access check rules which are anchored to the one or more request elements, apply the one or more virtual access check rules to the request;
apply one or more anchorless rules to the request; and
block the request responsive to the one or more of the anchorless rules comprising a blocking rule for the request. 

8.	(Canceled) 

9.	(Canceled) 

13. 	(Currently amended) A method to implement secure data transfer between entities in a multi-user, on-demand computing environment:	receiving, via a user interface, a request to access one or more resources managed by the electronic device in the multi-user, on demand computing environment, the request comprising one or more request elements;	determining whether a virtual access rule logic comprises one or more virtual access check rules that are anchored to specific request actions of the one or more request elements, wherein the virtual access check rules are deployed dynamically to enforce additional access checks against the request; [[and]]	in response to a determination that the virtual access rule logic comprises one or more virtual access check rules which are anchored to the one or more request elements, applying the one or more virtual access check rules to the request;
applying one or more anchorless rules to the request; and
blocking the request responsive to the one or more of the anchorless rules comprising a blocking rule for the request. 

14.	(Canceled) 

15.	(Canceled) 


Examiner's Statement of reason for Allowance
6.	Claims 1, 4-7, 10-13, 16-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to Electronic device for accessing control in on-demand service environment.

The closest prior art, as previously recited, Erdogan (US 2014/0067792 A1) is generally directed to the data block has data in a semi-structured format and each data block has an associated foreign table declaration for specifying conversion of the data, thus reduces the cost of data transfers during data upload operations, prevents the imposition of hard limit on the database partition size, emphasizes the size distinction of distributed databases, enables to define a distributed foreign table and ensures clean separation between distributed and local query planning and execution, Benoit (US 2015/0067792 A1) is generally directed to the virtual key is automatically wirelessly transmitted by the guest wireless device to the owner access point, when the wireless device provides within range of the owner access point, De Foy (US 2013/0094445 A1) is generally directed to the content can be delivered locally to increase the quality of experience. The CDN is deployed in the access provider network to assist session delivery transfer.

The Examiner concludes that none of Erdogan, Benoit and De Foy nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7 and 13. For example, none of the cited prior art teaches or suggest “…receive, via a user interface, a request to access one or more resources managed by the electronic device in the multi-user, on demand computing environment, the request comprising one or more request elements; 
determine whether a virtual access rule logic comprises one or more virtual access check rules that are anchored to specific request actions of the one or more request elements, wherein the virtual access check rules are deployed dynamically to enforce additional access checks against the request; 		in response to a determination that the virtual access rule logic comprises one or more virtual access check rules which are anchored to the 
apply one or more anchorless rules to the request; and block the request responsive to the one or more of the anchorless rules comprising a blocking rule for the request”, “… receive, via a user interface, a request to access one or more resources managed by the electronic device in the multi-user, on demand computing environment, the request comprising one or more request elements;	determine whether a virtual access rule logic comprises one or more virtual access check rules that are anchored to specific request actions of the one or more request elements, wherein the virtual access check rules are deployed dynamically to enforce additional access checks against the request; 	in response to a determination that the virtual access rule logic comprises one or more virtual access check rules which are anchored to the one or more request elements, apply the one or more virtual access check rules to the request;
apply one or more anchorless rules to the request; and block the request responsive to the one or more of the anchorless rules comprising a blocking rule for the request” and “… receiving, via a user interface, a request to access one or more resources managed by the electronic device in the multi-user, on demand computing environment, the request comprising one or more request elements;	determining whether a virtual access rule logic comprises one or more virtual access check rules that are anchored to specific request actions of the ;
applying one or more anchorless rules to the request; and
blocking the request responsive to the one or more of the anchorless rules comprising a blocking rule for the request”. 

As to claims 4-6, 10-12 and 16-18, the claims are dependent from claims 1 or 4, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






A.G.
January 10, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434